department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c sep u i l qe ter rats attn legend the community state a foundation b district c church d entity e plan a-1 plan a-2 plan a-3 plan a-4 plan a-5 plan a-6 plan a-7 plan a-8 plan a-9 plan a-10 dear this is in response to your letters dated date date date date date and date submitted on your behalf by your authorized representative in which you request a ruling that health and welfare plans a-1 through plan a-10 collectively the plans are church plans described in sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the community is a not-for-profit entity established under sec_501 of the code in state a the sole member of the community is foundation b foundation b also is a not-for-profit entity established under sec_501 of the code the internal_revenue_service has determined that the community and foundation b are entities described under sec_501 of the code and as such are exempt from tax under sec_501 of the code the board_of directors of the community is comprised of members six members of the board are elected by foundation b in its capacity as sole member of the community the president of the community who also serves as president and ceo of the foundation also serves as an ex officio member of the board_of the community the remaining board members are elected by the board_of the community the board is responsible for the operations of the community there are approximately individuals employed by the community foundation b is governed by its own member board the members of foundation b are the members of district c of church d the members of district c have the sole voting rights for foundation b and may also appoint a majority of the foundation b board district c is one of districts in church d the community operates under foundation b and foundation b operates under district c the articles of incorporation of the community and foundation b both provide that one of the purposes of the community entity is to provide retirement facilities with nursing care services and spiritual influences for aging persons including members of church d and others the articles of the community also provide that its purposes are similar to foundation b the community bylaws further provide that upon dissolution of the community its property will go to foundation b and if foundation b does not exist district c the community offers health-care programs for the elderly and disabled in addition to its nursing home the community's services include a nonsectarian specialty hospital comprehensive geriatric medicine and psychiatry programs adult day programs throughout its service area and management of senior assisted living complexes the functions and activities of the community result in the community acting as the face of church d in the localities and neighborhoods in which the community and church d serve the community is a leader in the development of nursing medical and social services for the elderly within the church d community of state a the mission statement and charter of the community specify that it will conduct its programs and business while adhering to the values inherent in church d including the continuation of its tradition of service to the church d community through the community church d continues its religious commitment to the maintenance of organizations that can relieve human suffering and promote the welfare of others activities that are important elements of church d's life and faith the community’s nursing home is the only religious nursing home in state a with a full-time chaplain in furtherance of church d's teachings and tenets the community's chaplain conducts religious services daily and on major religious holidays the community also observes other religious laws and restrictions based on particular religious needs the community's policies provide for an admissions preference for adherents of church d with regard to its nursing home facility a congregation regularly meets on community premises to conduct worship services church d provides financial support for the community through contributions and fundraising in its underlying churches throughout the central state a area from the individual members of those underlying churches and from members of the community and other activities for residences in the community the community has established and maintains ten welfare_benefit plans the plans plans a-1 a-2 and a-8 were effective date plans a-3 a-4 and a-10 were effective date effective date plan a-7 was effective date and plan a-9 was effective date plan a-5 was effective date and plan a-6 was each plan has been established and is maintained by the community for the benefit of employees of the community or in some cases certain other related entities such as foundation b and their beneficiaries certain related_entity entity e and any other unrelated trade or businesses covered by plans a-1 through a-10 have always been and will continue to be an insubstantial portion of the overall number of participants covered by the plans you have represented that employees of a the community represents that the members of the benefits committee have been named and that it expects to convene its first meeting in date the function and principal purpose of the benefits committee will be to administer the plans the members of the benefits committee have been appointed by foundation b’s board_of directors which in turn is directly appointed by the members of district c the committee shall serve at the pleasure of foundation b based on the above facts and representations you request a ruling that the plans are church plans as defined in code sec_414 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially ail of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements sec_1_414_e_-1 provides that a plan shall be considered maintained primarily for the benefit of employees of a church who are not employed in connection with one or more unrelated trades_or_businesses if it satisfies the following two-part test in four out of its five most recently completed plan years a less than of the persons participating in the plan at any time during the plan_year consist of and in the same year b less than of the total compensation paid_by the employer during the plan_year if benefits or contributions are a function of compensation to employees participating in the plan is paid to employees employed in connection with an unrelated_trade_or_business in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in view of the foundation’s relationship to the community the control_over the foundation exercised by the members of district c and the common religious bonds between church d foundation b the community and district c we conclude that the community and the foundation are associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code and that the employees of the community and the foundation are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches in light of the control_over the benefits committee exercised by the board_of foundation b and the members of district c’s power to appoint a majority of the members of the board_of foundation b we conclude that the benefits committee will be controlled by or share common religious bonds with church d accordingly constitute an organization described in sec_414 whose principal purpose or function is the administration or funding of a plan or program for the provision of retirement or welfare benefits for the employees of a church or a convention or association of churches and which is controlled by or associated with a church_or_convention_or_association_of_churches the benefits committee would the benefits committee which is essential to satisfaction of the church_plan requirements has been formally established in date as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 of the code for the year in which the correction is made and for all prior years benefits committee to administer the plans in date is within the correction_period for the plans the formal establishment of the accordingly in regard to your ruling_request we conclude the plans are church plans as defined in sec_414 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this letter please contact please address all correspondence to se t ep ra t3 sincerely yours x lo t fuk laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
